

115 HR 6230 IH: Fairness for Farm Workers Act
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6230IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Mr. Grijalva (for himself, Mrs. Napolitano, Mr. Nadler, Ms. Schakowsky, Ms. Roybal-Allard, Ms. Judy Chu of California, Mr. Cárdenas, Ms. DeLauro, Ms. Norton, Ms. Velázquez, Mr. Pocan, Ms. Brownley of California, Ms. Eshoo, Mr. Gutiérrez, Mr. Ted Lieu of California, Ms. Jackson Lee, Mr. Hastings, Mr. Lowenthal, Ms. Clarke of New York, Mr. Takano, Ms. Pelosi, Ms. Maxine Waters of California, Ms. Wilson of Florida, Mr. Doggett, Ms. Jayapal, Ms. Barragán, Ms. Lee, Mr. Sherman, Mr. Espaillat, Mr. Serrano, Ms. Fudge, Mr. Scott of Virginia, Mr. Pallone, Ms. Sánchez, Mr. Khanna, Mr. Capuano, Mr. McGovern, Mr. Castro of Texas, Ms. Bass, Mr. Soto, Mr. Vargas, Mr. Gomez, Mr. Raskin, Mr. DeSaulnier, Ms. Lofgren, Mr. Peters, Mr. Swalwell of California, Mr. Cohen, Ms. Shea-Porter, Mr. Sablan, Mr. Carbajal, and Mr. Norcross) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Labor Standards Act of 1938 to provide increased labor law protections for
			 agricultural workers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fairness for Farm Workers Act. 2.Redressing discrimination against agricultural workers under the Fair Labor Standards Act of 1938 (a)Ending discrimination with respect to overtime hours requirementsSection 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) is amended—
 (1)in subsection (a), by adding at the end the following:  (3) (A)Except as provided in subparagraph (C), beginning on January 1, 2019, no employer shall employ any employee employed in agriculture (who in any workweek is engaged in commerce or in the production of goods for commerce, or is employed in an enterprise engaged in commerce or in the production of goods for commerce) for a workweek that is longer than the hours specified under subparagraph (B), unless such employee receives compensation for employment in excess of the hours specified in such subparagraph at a rate not less than one and one-half times the regular rate at which the employee is employed.
 (B)The hours specified in this subparagraph are, subject to subparagraph (C), as follows: (i)Beginning on January 1, 2019, fifty-five hours in any workweek.
 (ii)Beginning on January 1, 2020, fifty hours in any workweek. (iii)Beginning on January 1, 2021, forty-five hours in any workweek.
 (iv)Beginning on January 1, 2022, forty hours in any workweek. (C)With respect to any employer that employs 25 or fewer employees—
 (i)the requirement under subparagraph (A) shall begin on January 1, 2022; and (ii)the hours specified under subparagraph (B) shall apply as follows:
 (I)The number of hours specified under subparagraph (B)(i) shall begin on January 1, 2022. (II)The number of hours specified under subparagraph (B)(ii) shall begin on January 1, 2023.
 (III)The number of hours specified under subparagraph (B)(iii) shall begin on January 1, 2024. (IV)The number of hours specified under subparagraph (B)(iv) shall begin on January 1, 2025.; and
 (2)by repealing subsection (m). (b)Removing certain exemptions for agricultural workSection 13 of the Fair Labor Standards Act of 1938 (29 U.S.C. 213) is amended—
 (1)in subsection (a)(6), by striking (A) and all that follows through the semicolon and inserting if such employee is the parent, spouse, child, or other member of the employer’s immediate family;; (2)in subsection (b), by repealing paragraphs (12) through (16); and
 (3)by striking subsections (h) through (j). (c)Effective datesThe amendments made by—
 (1)subsections (a)(2), (b)(1), (b)(3), and (d) shall take effect— (A)with respect to an employer that employs more than 25 employees, on January 1, 2022; and
 (B)with respect to an employer that employs 25 or fewer employees, on January 1, 2025; and (2)subsection (b)(2) shall take effect—
 (A)with respect to an employer that employs more than 25 employees, on January 1, 2019; and (B)with respect to an employer that employs 25 or fewer employees, on January 1, 2022.
 (d)Conforming amendmentSection 4(a)(2) of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1803(a)(2)) is amended by striking for whom the man-days exemption and all that follows through the period and inserting who did not, during any calendar quarter during the preceding calendar year, use more than 500 man-days of agricultural labor (within the meaning of the exemption under section 13(a)(6)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(6)(A)), as in effect on the day before the date of enactment of the Fairness for Farm Workers Act)..
			